Title: From Benjamin Franklin to Deborah Franklin, 27 July 1757
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, July 27. 1757
We arrived here well last Night, only a little fatigued with the last Day’s Journey, being 70 Miles. I write only this Line, not knowing of any Opportunity to send it; but Mr. Collinson will enquire for one, as he is going out. If he finds one, I shall write more largely. I have just seen Mr. Strahan, who is well with his Family. Billy is with me here at Mr. Collinson’s, and presents his Duty to you, and Love to his Sister. My Love to all. I am, my dear Child, Your loving Husband
B Franklin
Mr. Collinson says there was a Vessel going to New York, if not gone this Line will go by her.
 Addressed: To / Mrs Franklin / in / Philadelphia
